DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Faehling, Feistkorn, and Whitney teach a generic testing process and not the claimed calibration of the relaxation parameter. Regarding claims 12 and 24, this is found persuasive due to the detailed testing process claimed, and these claims would be allowable if re-written to overcome indefiniteness rejections below. 
Regarding claim 1, this is not found persuasive. Claim 1 and 19 require only controlling “process limits” performing calculations of “relaxation parameter”, which is met by the sag calculations of Feistkorn along with the processes of Faehling and Whitney, as described below. The broadest reasonable interpretation of claim 1 includes a process where the amount of sag is calculated, which is met by Feistkorn teaching that the difference between the sag sensors is fed to a computer which produces relevant control signals for the heating/cooling/stretching process in order to reduce sag, Col. 3, lines 50-54

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 1-2 recite: 


 “A method for online monitoring of a film quality within wherein:” 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 11, 13, and 18 recite “process parameters” but lacks clear antecedent basis in each case. For purposes of examination, each will understood to refer to the “process limits” of claim 1. Appropriate correction is required. 
Claim 12 recites “new process limits”, “a relaxation limit”, and “a maximum relative relaxation”, but it is not clear if any of these terms has antecedent basis to “at least one relaxation parameter” of claim 1. For purposes of examination, each will understood to refer to the “relaxation parameter” of claim 1. Appropriate correction is required.

 Claim 24 recites “relative relaxation parameter” but it is not clear if this term has antecedent basis to “at least one relaxation parameter” of claim 1. For purposes of examination, each will understood to refer to the “relaxation parameter” of claim 1. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faehling et al. (EP1616687A1) in view of Feistkorn et al. (US5384080) and in further view of Whitney (US6875384B1).

	Regarding claim 1, Faehling teaches a method for online monitoring of a film quality with a production process of a plastic film (tubular film bladder (10)) ([0014-0015]) (Figures 1-3), with which a film material is led from an outlet device (extrusion die with an annular channel nozzle (2)) in a form of a melt strip (18) by a transport device (conveyor rollers in a take-off unit (9)) ([0016]) (Figure 1), wherein the film material is cooled before the transport device (9) ([0016]) (Figure 1), the film material is solidified before the transport device (9) (Figures 1-3), comprising the following steps: 
determination of a position of a frost line (freezing limit (12)) ([0017]), via a film machine measuring unit (computer 30, [0018]) with which the film material is solidified before or on the transport device 
measuring of at least one process parameter (film temperature “process parameter”, [0015]) is measured using non-contact temperature sensors (23) ([0020]) and at least the temperature of the cooling air is being detected/measured by sensors (sensors 20-21,24-25, [0020]) of the solidifying film material in the vicinity of the frost line (frost limit 12) ([0017]), via the film machine measuring unit (computer 30, [0018])
monitoring in how far the at least one [parameter] (amount of cooling/cooling rate) is within process limits (maximum and minimum sizes) ([0019]).
Faehling is silent to the c) calculation of at least one relaxation parameter, via a film machine evaluation unit, which takes the relaxation of a molecular orientation of the film material into account, d) monitoring in how far the at least one relaxation parameter is within process limits of the at least one relaxation parameter, via the film machine evaluation unit, wherein the method includes a controlling by a film machine control unit, 
Feistkorn meets the claimed c) calculation of at least one relaxation parameter, via a film machine evaluation unit, which takes a molecular orientation of the film material into account, d) monitoring in how far the at least one relaxation parameter is within process limits of the at least one relaxation parameter, via the film machine evaluation unit, wherein the method includes a controlling by a film machine control unit, such that the at least one relaxation parameter does not lead to a violation of the process limits. (Feistkorn teaches that the amount of cooling affects the relaxation of the molecule orientation and changes in tension of the film, Col. 2, lines 12-20. Feistkorn teaches difference between the sag sensors is fed to a computer which produces relevant control signals for the heating/cooling/stretching process in order to reduce sag, Col. 3, lines 50-54.) 
Faehling teaches that said film temperature data is transferred to a process computer (30) which uses the fluctuations in the measured values from a predetermined or calculated window to determine manipulated variables/correction variables for the process parameters such as at least the temperature of cooling air ([0018-0019,0015]) of the film ([0014]) so that the amount of cooling/cooling rate is conducted to bring the temperature of said film (10) to the old state/desired state of the temperature profile ([0015]) (Figures 1-3). There is necessarily a calculation performed to determine the amount of cooling/cooling rate (“relaxation parameter”) needed to achieve the threshold temperature. Thus, given Faehling’s teaching of cooling, and Feistkorn’s teaching that the 

	Faehling and Feistkorn is silent on the claimed wherein before starting the production process of the plastic film, a setup process is performed until the at least one relaxation parameter is within setup limits determined during the setup process.
Faheling as modified by Feistkorn meets the claimed measuring the at least one relaxation parameter. (as described above, Feistkorn teaches difference between the sag sensors is fed to a computer which produces relevant control signals for the heating/cooling/stretching process in order to reduce sag, Col. 3, lines 50-54.) 
	Whitney meets the claimed wherein before starting the production process of the plastic film, a setup process is performed until the at least one [parameter] is within setup limits determined during the setup process. Whitney teaches it is known in the molding art to perform a setup process prior to the actual production run to test formed test article(s) to ensure that it is within specification tolerances so as to ensure precision molding process (see C9 L35-58, C7 L34-45) (Figure 7) and acceptable qualities (see C3L37-40 regarding repeated testing/adjustment process ensures quality), in addition to checking the specification tolerances during actual production run (C9 L59-63).

Regarding claim 2, Faehling additionally teaches wherein the determination of the position of the frost line according to step a) occurs at least partially by a temperature determination of the film material ([0017,0014-0015]) via the film machine measuring unit (computer 30) which comprises multiple sensors. (sensors 20-24 of Faehling and sag sensors 10-11 of Feistkorn) 
Regarding claim 3, Faehling additionally teaches wherein multiple monitoring points are provided in order to measure process parameters ([0025], sensors 20-24 of Faehling and sag sensors 10-11 of Feistkorn).
Regarding claim 4, Faehling additionally teaches wherein-2-Application no.: 15/735,562Atty. Docket No.: VOGEL.W&H.PT4Office Action dated 02/13/2020Customer No.: 24943Response dated 04/13/2020 the monitoring points are provided for measuring process parameters which are transverse to a transport direction of the film material determined by the transport device (9) (Examiner note that the transport direction is a vertical direction in which said film (10) travels into said transport device (9) as shown in Figure 1. Examiner further notes that multiple film temperature sensors (23) are arranged in a ring at different heights around the film tube (“transverse to a transport direction of the film material”) ([0025]).).

([0017]).
Regarding claim 6, The combination of Faehling and Feistkorn remains, wherein according to step c) the relaxation parameter is at least dependent on the position of the frost line and the at least one process parameter as measured by the film machine measuring unit.
Faehling teaches that said film temperature data is transferred to a process computer (30) which uses the fluctuations in the measured values from a predetermined or calculated window to determine manipulated variables/correction variables for the process parameters such as at least the temperature of cooling air ([0018-0019,0015]) of the film ([0014]) so that the amount of cooling/cooling rate is conducted to bring the temperature of said film (10) to the old state/desired state of the temperature profile ([0015]) (Figures 1-3). 
Regarding claim 7, The combination of Faehling and Feistkorn remains wherein a plurality of relaxation components are taken into account for the relaxation parameter as calculated by the film machine evaluation unit. (Faehling teaches that said film temperature data is transferred to a process computer (30), Feistkorn teaches measuring sag with sensors 10, 11).
Regarding claim 8, the combination of Faehling and Feistkorn meets the claimed wherein according to step c) to each monitoring points a relaxation parameter is determined via the film machine evaluation unit, wherein in step d) the single relaxation parameters are each relaxation parameter is brought into correlation to the process limits (Faehling teaches that said film temperature data is transferred to a process computer (30), Feistkorn teaches measuring sag with sensors 10, 11. Both references teach correcting the process.)

Regarding claim 10, The combination of Faehling, Feistkorn, and Whitney additionally teaches wherein after the setup process a calibration process occurs in a defined calibration time (Faehling [0014]).

Regarding claim 11, Faehling additionally teaches wherein at least the relaxation parameters are calibrated or the process parameters are calibrated which at least determine the production process or are relevant for the production process is above a control/target temperature then said amount of cooling/cooling rate is conducted to bring the temperature of said film at said several control areas down to said target/threshold temperature (throughput and also the height of the calibration device, are adjusted so that the freezing limit of the film remains stable and always below the calibration device, see Faehling [0014]) 

Regarding claim 13, Faehling additionally teaches wherein detailed process limits of the process parameters are determined during a calibration process (Whitney teaches it is known in the molding art to perform a setup process prior to the actual production run to test formed test article(s), in addition to checking the specification tolerances during actual production run (C9 L59-63).
throughput and also the height of the calibration device, are adjusted so that the freezing limit of the film remains stable and always below the calibration device, see Faehling [0014]). 
Regarding claim 15, Faehling as modified meets the claimed wherein in case the relaxation parameter is outside the process limits it is determined if a process parameter is outside its detailed process limits, Faehling teaches if disturbances occur in this temperature profile Process parameters such as cooling air conditions (quantity / temperature), height of the calibration device, mass flow rate of the system are automatically adjusted so that the old state of the temperature profile is restored and at the same time the freezing limit returns to its old position, see [0015].
Regarding claim 16, Faehling as modified meets the claimed wherein the process parameter is automatically or manually varied such that the process parameter is within the detailed process limits again. (Faehling teaches if disturbances occur in this temperature profile Process parameters such as cooling air conditions (quantity / temperature), height of the calibration device, mass flow rate of the system are automatically adjusted so that the old state of the temperature profile is restored and at the same time the freezing limit returns to its old position, see [0015].)

Regarding claim 17, Faehling additionally teaches wherein the process limits (said control/target temperature) can be altered ([0017]).
(data interface , see [0022]) at least the process parameters are at least displayed (Faeling teaches computer 30 with data interface, see [0022]) 	
Regarding claim 23, Faehling as modified meets the claimed wherein the process limits are alterable after an offline monitoring of the film quality, wherein an area between the process limits are enlargeable. (Examiner notes this claim does not positively recite a method step of altering process limits. The limits in the computer 30 of Faehling can be altered or enlarged by a human or machine and meet the claim. Whitney explictly teaches measured offsets or tolerances to be sent to the controller 104 via keyboard 136 manually or automatically, see C7L35-45).
Allowable Subject Matter
Claims 12 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 12 and 24, the claims are held indefinite but are understood to refer to wherein at an expiration of the calibration time a mean value, a minimum and a maximum 
As described above, Faehling teaches if disturbances occur in this temperature profile Process parameters such as cooling air conditions (quantity / temperature), height of the calibration device, mass flow rate of the system are automatically adjusted so that the old state of 
 Feistkorn teaches difference between the sag sensors is fed to a computer which produces relevant control signals for the heating/cooling/stretching process in order to reduce sag, Col. 3, lines 50-54.
However, Faehling, Fesitkorn, and Whitney do not teach or suggest a calibration period where the mean, minimum, and maximum values are calculated for the relaxation parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744